DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 3/18/2022 have been fully considered and are addressed in the instant Office Action. 
Claim 5 has been cancelled.
Claims 1 and 17 are amended.
Claims 1-4, 6-8, 11-12, and 15-20 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
Applicant's arguments filed on 3/18/2022 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and are addressed in the instant Office Action. Any other issues are addressed below. 
Regarding the 103 rejections, it appears that the Applicant’s arguments are primarily directed towards the amendments to the claims, wherein the rejections and prior art of record have been updated based on the amendments to the claims which have altered the scope of the claims. In particular, prior art Wang, Kopardekar, Brekke, Hippelein, Moore, Stefani, Lopez Morales, Rangarajan, Mahkonen and Arwine have been withdrawn. Please see the official reasoning in the instant Office Action below. 

Regarding 112(a) and 112(b) rejections, the rejections have been updated based on the amendments to the claims. Please see the official reasoning in the instant Office Action below. 
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
The limitation “…checking for a trusted certificate from the corresponding to the sensor transmitting…”.  in lines 18-19 of claim 1 and in lines 12-13 of claim 17 appear to have typos and should read”…checking for a trusted certificate corresponding to the sensor transmitting…” in consistent with previously amended limitation similar in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-4, 6-8, 11-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations “the confidence level being an assigned confidence level based on the situation indicated by the at least one input and a risk corresponding to each input when associated with a present task”.  At most, the original disclosure indicates in paragraph 0054 “… a fog condition is applied when assigning a confidence level to a sensor input…” in an embodiment and in paragraph 0055 regarding another embodiment of confidence levels for risk requirement, where “in some situations, the level of confidence … may be ranked based on risk levels… This task may be considered as a high risk task. In this case, a GPS input may not be precise enough … thus GPS may be assigned a low confidence level…” The differences between the situation indicated by the input and a present task is very vague and insufficiently defined and distinguished in the original disclosure. Therefore, it is not clear if the situation relates to the present task. The disclosure does not show the confidence level being assigned based on an indicated situation by the at least one input and a risk corresponding to each input associated with a present task. In fact, the risk as disclosed appear to be directed toward the precision or accuracy of the sensor, which have a direct relationship toward the confidence level. Paragraphs 0053 and 0056 describe the direct relationship between confidence levels, risk level, and a precision level. It would appear the relationship described is merely pointing out the logical relationship that when a measurement is not precise, it would logically be high risk and further would logically be a low confidence situation and when a measurement is precise, it would logically be low risk and further would logically be a high confidence situation. It is illogical that if a measurement is not precise, it has a low risk and that there is a high confidence with the measurement. 
Further, regarding claims 1 and 17, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations regarding the control unit “identify an alternative sensor based on the situation indicated by the at least one input” in lines 14-15 of claim 1 and similarly in line 9 of claim 17.
In particular, the original disclosure as filed fails to disclose an alternative sensor is being identified based on an indicated situation.
Further, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations regarding the control unit “confirm the situation indicated by the at least one input based on an alternative input from the alternative sensor” in lines 16-17 of claim 1 and similarly in line 10 of claim 17.
In particular, the original disclosure as filed fails to disclose confirming the situation indicated by the at least one input based on input from the alternative sensor. At most, in paragraph 0024 of the disclosure “… the system may request or receive from other sources information to validate the input from the laser altimeter and provide further redundancy”, and as an example that inputs from other sensors that can detect people, such as thermal imaging or infrared sensors, or optical sensors, may be examined to determine if these sensors also detect people in the unsafe vicinity, but nothing with regard to confirm the situation indicated by control unit.
Further, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations regarding the control unit “validate … the alternative input by checking for a trusted certificate from the corresponding to the sensor transmitting the input” in lines 18-19 of claim 1 and lines 11-12 of claim 17.
In particular, the original disclosure as filed fails to disclose validating the alternative input by checking for a trusted certificate. At most, in paragraph 0024 of the disclose “… The AI/control unit onboard the UAV may receive this input and validate the source, checking for a trusted certificate and any supplemental information…” and there is no detail as to what or how the checking for a trusted certificate involves and nothing about validate the alternative input by checking for any trusted certificate.
Further, the original disclosure as filed does not appear to provide sufficient written description that supports or describes how to determine any “confidence level” with respect to any input or parameter other than the levels are assigned. 
In particular, the original disclosure as filed fails to disclose any processes/algorithms that demonstrate how to determine a confidence level based on a present task. At most, paragraph [0055] discusses that the “confidence level” is associated with respect to risk, however, this paragraph does not disclose any processes/algorithms required to understand how a specific confidence level is calculated for a specific sensor and/or a specific task. The example given in paragraph [0055] of the original disclosure as filed fails to discuss meaningful reasons why the altimeter would be more efficient than a GPS. In the example given in paragraph [0055] of the original disclosure as filed it appears that GPS would be more efficient than an altimeter alone since the dimensions of a doorway includes width and height, wherein the altimeter cannot compensate the UAV maneuvering with respect to the width of the doorway, while the GPS provides positional information with respect to both lateral and longitudinal axes. 
In other words, the original disclosure as filed fails to disclose any processes/algorithms that demonstrate how reproduce the intended results of the claimed invention for any specific “present task”.
Furthermore, the claims limitation directed towards determining a confidence level of each input based on a situation checking for “a trusted certificate from the corresponding to the sensor transmitting the input” is directed towards new matter. The original disclosure as filed does not disclose the above limitations in any capacity. The only “checking for a trusted certificate” appears in paragraph 0024 of the disclosure and nothing regard the trusted certificate if from the corresponding to the sensor transmitting the input” in claims 1 and 17. 
	 
Similarly, the original disclosure as filed fails to disclose any processes/algorithms that demonstrate how to calculate a “combined confidence level”, and fails to disclose how to use specific parameters to calculate the “combined confidence level”. 
Further regarding claims 1 and 17, the original disclosure as filed does not appear to disclose any processes/algorithms that show to perform the steps of “identify a mission task to be performed based on the inputs and an associated confidence threshold of the mission task”. The original disclosure as filed fails to disclose how to assign a specific “confidence level”/”combined confidence level” with respect to a specific mission task and the inputs. Furthermore, the original disclosure as filed fails to disclose how to “identify” a specific mission task based on a “confidence level” or “combined confidence level”. For example. if there are 100 different mission tasks that are related to a “combined confidence level” that is above 70%, the original disclosure as filed does not disclose any processes/algorithms that are used to “identify” a specific mission task based on the “confidence level”/”combined confidence level” and the inputs.
Claims 1 and 17 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the original disclosure as filed cannot satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims, particularly the recited functions discussed supra in the rejection above. The algorithm/process must be disclosed using adequate written description in order for one of ordinary skill in the art to make the claimed invention. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 1 and 17 are rejected for similar reasons as set forth in the rejection above.

Regarding claims 3 and 18, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations regarding how to determine a “confidence level” and  “combined confidence level” with respect to the recited “a laser altimeter, a global positioning system (GPS), a light detection and ranging (LIDAR) system, a radio detecting and ranging (RADAR) system, a transponder, an optic sensor, and/or an automatic dependent surveillance broadcast (ADSB) sensor”.
The original disclosure as filed fails to disclose any processes/algorithms that demonstrate how determine a “confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 3 and 18 respectively. At most, the original disclosure as filed merely states that the above sensors can be used without providing any guidance regarding how to use each of the specific sensors with respect to determining a “confidence level” and a “combined confidence level”. 
Claims 3 and 18 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the original disclosure as filed cannot satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims, particularly the recited functions discussed in supra in the rejection above. The algorithm/process must be disclosed using adequate written description in order for one of ordinary skill in the art to make the claimed invention. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Regarding claims 4 and 20, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations “the inputs are received from at least one of a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles.” The inputs in claims 1 and 17 are directed to sensors inputs and it is typically understood by one of ordinary skill in the art that the list of elements in claims 4 and 20 recited here are not and some that have nothing relate to sensors. The original disclosure merely recite the same arbitrary list of elements in paragraphs 0017, 0018, 0021 and 0022 for example with very little to no descriptions with regard to these elements and how they relate to the sensors input. The same elements in these paragraphs further lack the descriptions and suggestions that provide any clear and/or obvious logic as to how the inputs from the list of elements are directed to trusted or untrusted certificates. They are apparently arbitrarily labeled to be belong to the respective group without specific reasons or explanation. 
Further with regarding claims 4 and 20, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations regarding how to determine a “confidence level” and  “combined confidence level” with respect to the recited sources that include “a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, accelerometer, magnetometer, gyroscope, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles”. 
The original disclosure as filed fails to disclose any processes/algorithms that demonstrate how determine a “confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 4 and 20 respectively. At most, the original disclosure as filed merely states that the above source can be used without providing any guidance regarding how to use each of the specific sources with respect to determining a “confidence level” and a “combined confidence level”. 
Claims 4 and 20 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Furthermore, as an example in the list of elements, the original disclosure as filed does not define a “flight system”. It is unclear what specific components are included and/or excluded in the recited “flight system”. The recited claim language “flight system” is so broad that it encompasses any conceivable component that is related to a vehicle that is in flight. For the purposes of examination only, the Examiner interprets a “flight system” to include any conceivable component is a part of a “flight system” that can be used while a vehicle is in flight.
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the original disclosure as filed cannot satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims, particularly the recited functions discussed supra in the rejection above. The algorithm/process must be disclosed using adequate written description in order for one of ordinary skill in the art to make the claimed invention. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Regarding claim 11, the original disclosure as filed does not appear to provide sufficient written description that supports or describes the limitations “the trusted certificate corresponding to the sensor transmitting the input includes one or more of a flight controller, a flight system, a laser altimeter, GPS, differential GPS, RTK, optic sensors, LIDAR, RADAR, ADSB sensors and transponders, unmanned traffic management (UTM), air traffic controller (ATC), command and control (C2), geofence, weather monitor, Radar, and/or aircraft capabilities and limitations”. Nowhere in the original disclosure discloses or describes how the trusted certificate can includes any of the listed elements. The original disclosure at best mentions that “Sources of trusted certificates may include flight controller, flight system…”  in paragraph 0021 without much elaborations.

Claims 1-4, 6-8, 11-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 17, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill in the art to determine any “confidence level” with respect to any input or parameter, and how to generate a “combined confidence level”. 
In particular, the original disclosure as filed fails to disclose any processes/algorithms that demonstrate how to calculate a confidence level with respect to the recited “situation”, trusted certificate corresponding to the sensor transmitting the input, and a present task. 
The original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to determine a confidence level/combine confidence level based on a present task. At most, paragraph [0055] discusses that the “confidence level” is associated with respect to risk, however, this paragraph does not disclose any processes/algorithms required to understand how a specific confidence level is calculated for a specific sensor and/or a specific task. The example given in paragraph [0055] of the original disclosure as filed fails to discuss meaningful reasons why the altimeter would be more efficient than a GPS. In the example given in paragraph [0055] of the original disclosure as filed it appears that GPS would be more efficient than an altimeter alone since the dimensions of a doorway includes width and height, wherein the altimeter cannot compensate the UAV maneuvering with respect to the width of the doorway, while the GPS provides positional information with respect to both lateral and longitudinal axes. 
In other words, the original disclosure as filed fails to disclose any processes/algorithms that demonstrate how reproduce the intended results of the claimed invention for any specific “present task”.
Furthermore, the claims limitation directed towards determining a confidence level of each input based on a set of situation features including at least one of “a trusted certificate corresponding to the sensor transmitting the input” is directed towards new matter. The original disclosure as filed does not disclose the above limitations in any capacity. 
Similarly, the original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to calculate a “combined confidence level”, and fails to disclose how to use specific parameters to calculate the “combined confidence level”. 
Further regarding claims 1 and 17, the original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to perform the steps of “identify a mission task to be performed based on the inputs and an associated confidence threshold of the mission task”. The original disclosure as filed fails to disclose how to assign a specific “confidence level”/”combined confidence level” with respect to a specific mission task and the inputs. Furthermore, the original disclosure as filed fails to disclose how to “identify” a specific mission task based on a “confidence level” or “combined confidence level”. For example. if there are 100 different mission tasks that are related to a “combined confidence level” that is above 70%, the original disclosure as filed does not disclose any processes/algorithms that are used to “identify” a specific mission task based on the “confidence level”/”combined confidence level” and the inputs.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor inputs. The state of the prior art is continuously evolving, wherein the evolution in vehicle sensor management systems, is directed towards improvements in providing vehicle safety by selecting the most appropriate sensors to complete a mission safely. The level of predictability is low as the continuous implementation and advancement in the field of vehicle sensor management systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use of the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle sensor management systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle sensor management systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known sensor management system in a specific manner. The original disclosure as filed merely recites an end result, such as “systems and methods for autonomous decision making, corrective action, and navigation, which may address aspects of the above questions” as seen in para.[0003], without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information directed towards determining and using the “confidence levels”/”combined confidence levels” required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the original disclosure as filed.
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a vehicle control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1 and 17 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 3 and 18, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a “confidence level” and a “combined confidence level” with respect to the recited “a laser altimeter, a global positioning system (GPS), a light detection and ranging (LIDAR) system, a radio detecting and ranging (RADAR) system, a transponder, an optic sensor, and/or an automatic dependent surveillance broadcast (ADSB) sensor”.
The original disclosure as filed fails to disclose any processes/algorithms that demonstrate how determine a “confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 3 and 18 respectively. At most, the original disclosure as filed merely states that the above sensors can be used without providing any guidance regarding how to use each of the specific sensors with respect to determining a “confidence level” and a “combined confidence level”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor inputs. The state of the prior art is continuously evolving, wherein the evolution in vehicle sensor management systems, is directed towards improvements in providing vehicle safety by selecting the most appropriate sensors to complete a mission safely. The level of predictability is low as the continuous implementation and advancement in the field of vehicle sensor management systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use of the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle sensor management systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle sensor management systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known sensor management system in a specific manner. The original disclosure as filed merely recites an end result, such as “systems and methods for autonomous decision making, corrective action, and navigation, which may address aspects of the above questions” as seen in para.[0003], without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information directed towards determining and using the “confidence levels”/”combined confidence levels” required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the original disclosure as filed.
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a vehicle control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

Regarding claims 4 and 20, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a “confidence level” and  “combined confidence level” with respect to the recited sources that include “a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, accelerometer, magnetometer, gyroscope, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles”. 
The original disclosure as filed fails to disclose any processes/algorithms that demonstrate how determine a “confidence level”/”combined confidence level” with respect to each of the specified sources in claims 4 and 20 respectively. At most, the original disclosure as filed merely states that the above source can be used without providing any guidance regarding how to use each of the specific sources with respect to determining a “confidence level” and a “combined confidence level”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor inputs. The state of the prior art is continuously evolving, wherein the evolution in vehicle sensor management systems, is directed towards improvements in providing vehicle safety by selecting the most appropriate sensors to complete a mission safely. The level of predictability is low as the continuous implementation and advancement in the field of vehicle sensor management systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use of the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle sensor management systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle sensor management systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known sensor management system in a specific manner. The original disclosure as filed merely recites an end result, such as “systems and methods for autonomous decision making, corrective action, and navigation, which may address aspects of the above questions” as seen in para.[0003], without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information directed towards determining and using the “confidence levels”/”combined confidence levels” required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the original disclosure as filed.
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards determining and using the “confidence levels”/”combined confidence levels” have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a vehicle control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the claim language “the confidence level being an assigned confidence level based on the situation indicated by the at least one input and a risk corresponding to each input when associated with a present task” is unclear and renders the claim language ambiguous.
In particular, it is unclear if the situation indicated is the same or if not, how it relates to a present task. The disclosure does not clearly describe how the confidence level is based on a risk corresponding to each input when associated with a present task. It is further not clear what risk corresponding to each input entail and how it is disclosed in the original disclosure. The Examiner interprets the claimed limitation as the confidence level to each input is assigned based on the situation determined that correspond to the risk associate with the input quality from the sensors.

Regarding claims 4 and 20, the limitations “the inputs are received from at least one of a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles.” render the claims indefinite because the inputs in claims 1 and 17 are directed to sensors inputs and it is typically understood by one of ordinary skill in the art that the list of elements in claims 4 and 20 recited here are not and some that have nothing relate to sensors. Therefore, the Examiner is not able to sufficiently determine the metes and bounds of the claims. In attempt to promote compact prosecution, the Examiner interprets the inputs are input from any sensors that may exist as part of any of the controllers or systems in the list of elements.

Regarding claim 11, the limitations “the trusted certificate corresponding to the sensor transmitting the input includes one or more of a flight controller, a flight system, a laser altimeter, GPS, differential GPS, RTK, optic sensors, LIDAR, RADAR, ADSB sensors and transponders, unmanned traffic management (UTM), air traffic controller (ATC), command and control (C2), geofence, weather monitor, Radar, and/or aircraft capabilities and limitations” render the claim indefinite because it is not clear how the trusted certificate can includes any of these physical system, sensors, and/or any of the arbitrarily listed elements that lack descriptions. Further, it is not clear from the claim what the limitation RTK refers. The Examiner assumes based on claim 4 and the disclosure that it refers to a real time kinematic satellite navigation. Furthermore, it is not clear what if there is any different between the claimed elements RADAR and Radar. The Examiner interprets one of more of the list of elements is/are associated with trusted certificate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stabler (US Publication No. 2015/0225081) in view of Pan et al. (US Publication No. 2020/0272110) and Husain et al. (US Publication No. 2019/0160660).
Regarding claims 1 and 17, Stabler teaches An autonomous vehicle system (see at least para.[0006], Stabler teaches “systems and methods for providing reliable control of an unmanned aerial vehicle”), and a method comprising: 
a body (see at least para.[0036], Stabler teaches “a body 102 of the UAV”); 
a plurality of sensors configured to generate a plurality of sensor measurements corresponding to the plurality of sensors (see at least para.[0036], Stabler teaches a plurality of sensors), each of the plurality of sensors measuring a same parameter (see at least para.[0036], Stabler teaches various sensors and multiple of each sensors, which anticipates using a plurality of sensors that measure the “same parameter”); 
a control unit configured to: receive inputs from the plurality of sensors, the inputs comprise the plurality of sensor measurements (see at least para.[0059], Stabler teaches a flight control system receiving sensor data, “The flight control system can initiate a flight response in accordance with the transmitted data from the one or more second programs”); 
determine a confidence level of each input based on a situation indicated by at least one input (see at least para.[0060], Stabler teaches “determine a level of accuracy of the sensor data”, wherein the accuracy level of the sensor data anticipates a “confidence level” of the sensor data, wherein Stabler determines the level of accuracy of the position data measured by the GPS and the camera); 
prioritize, based on the confidence level associated with each input (see at least para.[0036], Stabler teaches “the location determined by the vision sensor can be rejected if it is determined to be too far outside of the location determined by the GPS sensor “, wherein the sensor data is given priority based on the level of accuracy, and the lower priority sensor data is rejected). 
generate, based on the prioritization of the inputs and the respective confidence levels, a combined input (see at least para.[0059], Stabler teaches “The second program can combine sensor data from one or more of the first programs”) for the parameter (see at least para.[0036], Stabler teaches “A Kalman filter can determine variance in sensor fusion”. Also, see at least para.[0048], Stabler teaches “the second program can combine data transmitted from the first program and data collected from one or more sensors in communication with the second program”, wherein if the combination of both sensors produces a variation greater than a threshold); 
determine a mission task to be performed based on the inputs and the situation indicated (see at least para.[0065], Stabler teaches “the UAV will have one or more attached sensors such as a camera or infrared sensor ( e.g. the user hardware of FIG. 4), and may be programmed with a "mission flight plan" over the region of interest during which it will gather data”), para.[0060], Stabler teaches “initiating a recovery action by the UAV if the level of accuracy falls below a threshold accuracy”, wherein the mission is performed if the accuracy is above a threshold); 
control the autonomous vehicle to perform the mission task based on the inputs (see at least para.[0060], Stabler teaches “initiating a recovery action by the UAV if the level of accuracy falls below a threshold accuracy”, wherein the mission is performed if the accuracy is above a threshold, and a recovery action is initiated when the accuracy is below the threshold);
and a database configured to: 
store the inputs (see at least para.[0015], Stabler teaches “memory onboard the UAV for storing the sensor data from the one or more sensors”) and the corresponding confidence level (see at least para.[0060], Stabler teaches “a first program and a second program in memory on board the UAV”); 
the situation and corresponding confidence level being stored in the database (see at least para.[0060], Stabler teaches “a first program and a second program in memory on board the UAV… monitoring the sensor data transmitted from the first program to a second program to determine a level of accuracy of the sensor data”);
store the combined input (see at least para.[0048], Stabler teaches “the second program can combine data transmitted from the first program and data collected from one or more sensors in communication with the second program”, para.[0060], Stabler teaches “a first program and a second program in memory on board the UAV… monitoring the sensor data transmitted from the first program to a second program to determine a level of accuracy of the sensor data”); 
and store the mission task to be performed (see at least para.[0053], Stabler teaches “The recovery action can be stored in a memory storage device that is on-board or off-board the UAV”).
Stabler does not expressly disclose the confidence level being an assigned confidence level based on the situation indicated by the at least one input and a risk corresponding to each input when associated with a present task; identify an alternative sensor based on the situation indicated by the at least one input; confirm the situation indicated by the at least one input based on an alternative input from the alternative sensor; validate each input and the alternative input by checking for a trusted certificate from the corresponding to the sensor transmitting the input; and the combined input being a weighted average of the inputs based on the prioritization of the inputs and the respective confidence level.
Pan in the same field of the art discloses the confidence level being an assigned confidence level based on the situation indicated by the at least one input and a risk corresponding to each input when associated with a present task (see Abstract, para. [0008], [0035]-[0037], [0338]- [0340], where the weight associate with confidence level of the input are assigned based on the situation indicated by at least one input and a risk corresponding to each input associated with the accuracy or conditions of the sensors such as malfunction)
identify an alternative sensor based on the situation indicated by the at least one input (see at least para. [0037], [0075], where a second sensor is being selected based on the situation indicated by the at least one input, such as malfunction of the initial sensor); confirm the situation indicated by the at least one input based on an alternative input from the alternative sensor (see at least para. [0047]-[0053], [0086]-[0092], [0292]-0295], where the situation indicated is confirmed or validated by the at least one input based on second or more sensors); 
and the combined input being a weighted average of the inputs based on the prioritization of the inputs and the respective confidence level (See, Fig. 12, para. [0039], [0343], where the combined input being a weighted average of the sensor inputs based on prioritization of the sensors and respective confidence levels). It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Stabler to assign confidence level based on the situation indicated and a risk corresponding to a present task, identifying an alternative sensor based on the situation, confirm the situation indicated  based on alternative input and having a combined input being a weighted average of the input based on the prioritization of the inputs and respective confidence level, taught by Pan in order to provide a stable and reliable system having sensors redundancies and dynamic operations based on detected situations by the systems.
Husain discloses validate each input by checking for a trusted certificate from the corresponding to the sensor transmitting the input (see at least para. [0035], where data may be encrypted by trusted source with key/certificate, enabling the system to confirm the authenticity of the data received having the key/certificate decrypted). It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Stabler to validate each input and the alternative input by checking for a trusted certificate from the corresponding to the sensor transmitting the input, taught by Husain to increase the integrity of the system by ensuring the reliability of the data received.

Regarding claim 2, Stabler teaches the autonomous vehicle is an automatic guided vehicle or an unmanned aerial vehicle (see at least para.[0039], Stabler teaches “The UAV can be a ground, water, or aerial vehicle”).

Regarding claims 3 and 18, Stabler teaches wherein the plurality of sensors include a global positioning system (GPS) (see at least para.[0036], Stabler teaches “locating sensors ( e.g. global positioning sensors (GPS)”), an optic sensor (see at least para.[0036], Stabler teaches “cameras”).

Regarding claims 4 and 20, Stabler teaches a geofence (see at least para.[0051], Stabler teaches “safety and keepout zones”, which anticipates the recited “geozone”), accelerometers, gyroscopes (see at least paragraph [0036]). 

Regarding claim 7, Stabler does not expressly indicate the control unit is further configured to group, based on a measurement type, the inputs.
Pan teaches the control unit is further configured to group, based on a measurement type, the inputs (see para. [0263]-[0268]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Stabler to group, based on a measurement type, the inputs, taught by pan to better manages and organizes the various types of sensors with respective types of inputs collaboratively operate within the system.

Regarding claim 8, Stabler teaches the mission task to be performed comprises changing a route of the autonomous vehicle (see at least para.[0066], Stabler teaches “as the UAV moves while performing the mission flight plan, physical obstacles may become interfering, or the existing recovery flight plan may cross a defined no-fly area. To take this into account, as described above, recovery flight plans that take into account the current location and state of the UAV may be periodically generated or generated in response to the UAV location or state, and these updated recovery flight plans may be sent to and stored in the flight control system”. Also, see at least para.[0067], Stabler teaches “send a command to the flight control system to abort the mission flight plan, and begin executing the stored recovery flight plan” wherein executing the  recovery flight plan anticipates changing the current route of the mission flight plan).

Regarding claims 15 and 19, Stabler teaches one or more of the plurality of sensors are located on the autonomous vehicle (see at least para.[0036], Stabler teaches “The plurality of sensors can be housed in a body 102 of the UAV”).

Regarding claim 16, Stabler teaches one or more of the plurality of sensors are not located on the autonomous vehicle (see at least para.[0036], Stabler teaches “In some cases the sensors can be off-board sensors that are in communication with the UAV through a wired or wireless connection”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stabler (US Publication No. 2015/0225081) in view of Pan et al. (US Publication No. 2020/0272110) and Husain et al. (US Publication No. 2019/0160660) as applied to claim 1 above, and further in view of Teague (US Publication No. 2018/0017973).
Regarding claim 6, Stabler in view of Pan and Husain does not expressly indicate the inputs further comprise historical data stored in the database.
However, Teague teaches the inputs further comprise historical data stored in the database (see at least para.[0077-0078], Teague teaches using historical data as an input to rank data sources with respect to reliability). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify Stabler in view of Pan and Husain with the teachings of Teague to use historical data in order to rank reliable sources of input data, as recognized by Teague in at least para.[0077-0078]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stabler (US Publication No. 2015/0225081) in view of Pan et al. (US Publication No. 2020/0272110) and Husain et al. (US Publication No. 2019/0160660), as applied to claim 1 above, and further in view of Fernandez (WO 2019/057302).
Regarding claim 11, Stabler in view of Pan and Husain does not expressly indicate sources for the trusted certificates include one or more of a flight controller, a flight system, a laser altimeter, GPS, differential GPS, RTK, optic sensors, LIDAR, RADAR, ADSB sensors and transponders, unmanned traffic management (UTM), air traffic controller (ATC), command and control (C2), geofence, weather monitor, Radar, and/or aircraft capabilities and limitations.
However, Fernandez teaches trusted certificates include one or more of a GPS (see at least para.[0056], Fernandez teaches “GNSS signals relating to the event, send it to the cloud, and receive back a trusted certificate of position and time”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify Stabler in view of Pan and Husain with the teachings of Fernandez to use inputs that are associated with a corresponding trusted source in order to effectively provide accurate location information, as recognized by Fernandez in at least para.[0001]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stabler (US Publication No. 2015/0225081) in view of Pan et al. (US Publication No. 2020/0272110) and Husain et al. (US Publication No. 2019/0160660), as applied to claim 1 above, and further in view of Levien (US Publication No. 2016/0299233).
Regarding claim 12, Stabler anticipates the confidence level comprises a binary code (see at least para.[0012], Stabler teaches using computer executable coded instructions, which anticipates using any well-known machine language instructions, such as, binary code).
Stabler in view of Pan and Husain does not expressly indicate the binary code including a matrix of binary code entries.
However, Levien teaches the confidence level comprises a binary code (see at least para.[0079], Levien teaches determining a confidence amount of an input. Also, see at least para.[0142-0145], Levinin teaches using binary code machine language), 
the binary code including a matrix of binary code entries (see at least para.[0079], Levien teaches using a matrix of data for the confidence amount related to the inputs. Also, see at least para.[0142-0145], Levien teaches using binary code machine language).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify Stabler in view of Pan and Husain with the teachings of Levien to use a binary matrix in order to determine a confidence amount of an input, as recognized by Levien in at least para.[0079]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 10,921,167) Sahar in the same field of the art discloses additional sensor is identified from the identified scenario and validating the identified scenario (see Fig. 3, abstract col. 1, lines 56-65, col. 4, lines 3-18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661